Exhibit 10.64

 

     

CONDITIONAL SIGN-ON BONUS AGREEMENT

 

 

This Conditional Sign-On Bonus Agreement (the “Agreement”) is entered into by
and between Kid Castle Educational Corporation. (including its affiliated
companies) (“KDCE”) and Frank I Igwealor (“Candidate”) (collectively, the
“Parties”).

 

 

1.

Conditional Sign-On Bonus. KDCE agrees to pay Candidate a one-time Conditional
Sign-On Bonus of 10 million shares of its common stocks (“Bonus”), subject to
all required taxes and withholdings, to be paid effective immediately or upon
the date on which KDCE amends its articles of incorporation to increase the
number of authorized shares of Common Stock to a number of shares sufficient to
permit the payment within thirty (30) days following Candidate’s first day of
work for KDCE (“Start Date”). The Parties agree that the Bonus is an unvested
wage advance upon receipt that Candidate will earn in its entirety by remaining
employed by KDCE for 12 months following the Start Date.

 

 

2.

Repayment of Bonus. Candidate agrees to repay to KDCE all or a prorated amount
of the Bonus, according to the following terms:

 

 

(a)

Repayment Due to Termination of Employment. If Candidate’s employment with KDCE
terminates less than 7 full months after the Start Date, Candidate agrees to
repay one hundred percent (100%) of the Bonus. If Candidate’s employment with
KDCE terminates at least 7 full months after the Start Date, but less than 12
full months after the Start Date, Candidate agrees to repay the full amount of
the Bonus, less sixteen point thirty-three percent (16.66%) for each full month
of employment completed after the sixth month of employment. Candidate agrees
that repayment obligations under this Agreement are not reduced by completion of
partial months of employment. Candidate further agrees that Candidate will repay
the Bonus by no later than the effective date of the employment termination, and
that any outstanding balance on such repayment obligation is delinquent and
immediately collectable the day following the effective date of termination.

 

 

(b)

Repayment Due to Payment of Bonus from Prior Employer. If Candidate is paid a
bonus by her prior employer for the second half of the 2019 performance period
following the payment of the Bonus hereunder, Candidate agrees to repay KDCE an
amount equal to such prior employer bonus (not to exceed the value of the 10
million shares) within 30 days of the receipt of such prior employer bonus.

 

 

(c)

Repayment Forgiveness. KDCE agrees to forgive any repayment due KDCE under this
Agreement where KDCE terminates Candidate’s employment due to a company- or
department-wide reduction-in-force. KDCE may also, in its sole discretion,
forgive any repayment due KDCE under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or KDCE’s termination of
Candidate’s employment for any reason other than those stated in this section
2(b), are not conditions requiring forgiveness of any repayment due KDCE under
this Agreement.

 

(d)

Fair Market Value. Although the fair market value of the stock awarded under
this agreement is uncertain because the stock trading on the pink sheet is
illiquid.  However, for accounting purposes, KDCE used the stock closing price
of $0.02 on 10/23/2019 to calculate recognition of employment expenses in the
amount of $200,000 for this agreement. 

 

 

3.

No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.

 

 

4.

Consent to Offset. Candidate agrees that any repayment due KDCE under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from KDCE at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).

 

 

5.

Acknowledgements and Integration. Candidate understands he/she has the right to
discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Candidate further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from KDCE. Candidate also understands and acknowledges that
this Agreement is the entire agreement between him/her and KDCE with respect to
this subject matter, and Candidate acknowledges that KDCE has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Candidate to agree to the terms of this Agreement.

--------------------------------------------------------------------------------

 

 

 

6.

Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.

 

 

     

CANDIDATE

  

KID CASTLE EDUCATIONAL CORPORATION.

 

  

(including its affiliated companies)  

 

                     

Signature:

  

/s/ Frank I Igwealor

  

 

  

By:

  

Patience C Ogbozor

  

 

Printed Name:

  

Frank I. Igwealor, CPA, JD, CMA, MBA, CFM, MSRM

  

 

  

Title:

  

President and CEO (70% Controlling Director)

  

 

Date:

  

October 24, 2019

  

 

  

Date:

  

October 24, 2019

  

 

10/24/19 (U.S. and Canada)

 